Appellant was convicted of passing a forged instrument in writing — a check — which purported to have been executed by C. Eisman in favor of appellant. He passed the check to W.P. Seibert, stating at the time that Dock Eison (C.D. Eison) had given it to him. Seibert cashed the check for the amount called for upon its face. Eison did not execute it, nor authorize its execution, and this the appellant knew. Appellant's representations in regard to the check were false, and there was no contradiction in the testimony upon this point. Eisman was, under the facts, a fictitious person. The charge of the court was correct, and distinctly set forth the law applicable to the evidence. Barnwell v. The State, 1 Texas Crim. App., 745; Brewer v. The State, 32 Tex.Crim. Rep..
Appellant requested the court to charge the jury, that if "defendant made the check in question, and wrote the words 'C. Eisman,' yet if, when he so wrote that name, he believed he was writing the name of 'C.D. Eison,' but by mistake wrote 'C. Eisman,' intending it for the name of the real person, to wit, that of C.D. Eison," he should be acquitted. He had no authority to sign the name of C.D. Eison to the check, and knew he had no such authority. Under the facts stated, he was guilty, and should have been convicted, and not acquitted. Authorities above cited.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.